Name: Commission Regulation (EC) No 503/98 of 3 March 1998 amending for the eighth time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain
 Type: Regulation
 Subject Matter: agri-foodstuffs;  animal product;  Europe;  means of agricultural production;  agricultural structures and production;  trade policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 63/12 4. 3. 98 COMMISSION REGULATION (EC) No 503/98 of 3 March 1998 amending for the eighth time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 and Article 22 second paragraph thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Spain, exceptional support measures for the market in pigmeat in that Member State were adopted by Commission Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 292/98 (4); Whereas in certain areas affected recently by classical swine fever, fattening pigs of the Iberian breed are subject to veterinary and commercial restrictions adopted by the Spanish authorities; whereas these pigs are different, at a technical and economic level, from other fattenings pigs; whereas it is consequently justified to create a specific category for these pigs and to include them in the support measures laid down in Regulation (EC) No 913/97; Whereas it is convenient, owing to the veterinary and commercial restrictions adopted by the Spanish authorit- ies, to increase the number of fattening pigs which can be delivered to the competent authorities, thus allowing the continuation of the exceptional measures in the weeks to come; Whereas it is necessary to specify that piglets of a weight equal to or greater than 25 kilograms can be delivered under these support measures, but that a ceiling is set for the aid for these animals at the level of aid for piglets weighing 25 kilograms; Whereas the support measures in the provinces of Segovia, Madrid and Toledo started with a certain delay, in particular owing to problems of capacity in the ren- dering plant; whereas consequently, the fattening pigs have been blocked on the holdings for several weeks; whereas it is consequently justified not to apply the ceiling for the aid for fattening pigs weighing more than 110 kilograms from these areas for the period 6 February to 15 March 1998; Whereas Articles 1 and 4 were amended several times; whereas it is therefore convenient to draft them again in order to ensure the comprehensibility of the text; Whereas the restrictions on the free movement of live pigs have existed for several weeks in the areas of Segovia, Madrid and Toledo leading to a substantial increase in the weights of the animals and, as a consequence, to an intol- erable situation at the level of animal welfare; whereas it is consequently justified to apply this Regulation as from 18 February 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 913/97 is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 1. From 6 May 1997 producers shall be eligible, on request, for aid granted by the competent Spanish authorities for delivery to them of pigs for fattening falling within CN code 0103 92 19 weighing 90 kilo- grams or more on average per batch. 2. From 18 February 1998, producers shall be eligible on request, for aid granted by the competent Spanish authorities for delivery to them of pigs for fattening of the breed Iberian pig  or its crosses, falling within CN code 0103 92 19 weighing 150 kilo- grams or more on average per batch. 3. From 18 September 1997, producers may, on application, receive aid from the competent Spanish authorities when they deliver to them cull sows falling within CN code 0103 92 11 with an average weight, per batch, of not less than 160 kg. 4. From 6 May 1997 producers shall be eligible, on request, for aid granted by the competent Spanish authorities for delivery to them of piglets falling within CN code 0103 91 10 weighing 10 kilograms or more on average per batch. (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 131, 23. 5. 1997, p. 14. (4) OJ L 30, 5. 2. 1998, p. 14. ¬ ¬EN Official Journal of the European Communities L 63/134. 3. 98 5. Seventy per cent of the expenditure relating to these aids shall be financed by the Community budget, for a total maximum number of animals as laid down in Annex I.; 2. Article 4 is replaced by the following: Article 4 1. For pigs for fattening weighing 90 kilograms or more on average per batch, the aid referred to in Article 1(1), at farm gate, shall be equal to the market price for slaughtered pigs of grade E within the meaning of Article 4(2) of Regulation (EEC) No 2759/75, of Commission Regulation (EEC) No 3537/89 (*) and Commission Regulation (EEC) No 2123/89 (**), recorded in Spain during the week pre- ceding the delivery of the pigs for fattening to the competent authorities, less transport costs of ECU 1,3 per 100 kilograms carcase weight. For pigs for fattening weighing less than 90 kilograms but more than 80 kilograms on average per batch, the aid fixed pursuant to subparagraph 1 shall be reduced by 15 %. The aid shall be fixed on the basis of the established slaughter weight. If, however, the animals are only weighed live, a coefficient of 0,81 shall be applied to the aid. 2. For pigs for fattening of the breed Iberian pig  or its crosses weighing 150 kilograms or more on average per batch, reared and fattened under the specific conditions for this type of production, the aid referred to in Article 1(2), at farm gate, shall be equal to the market price, per kilogram live weight, for Iberian pigs cebados de pienso (fattened with compound feed), recorded in Spain by the Ministry for Agriculture during the week preceding the delivery of the pigs to the competent authorities, less transport costs of ECU 1,3 per 100 kilograms carcase weight. For pigs weighing less than 150 kilograms but more than 140 kilograms on average per batch, the aid fixed pursuant to the first subparagraph shall be reduced by 15 %. 3. For cull sows weighing 160 kilograms or more on average per batch, the aid referred to in Article 1(3), at farm gate, shall be equal to the aid fixed pursuant to paragraph one, first subparagraph, reduced by 30 %. The aid shall be fixed on the basis of the established slaughter weight. If, however, the animals are only weighed live, a coefficient of 0,78 shall be applied to the aid. 4. The aid provided for in Article 1(4) at farm gate, for piglets weighing 10 kilograms or more but less than 16 kilograms on average per batch, is calculated on the basis of the price per kilogram for piglets of Lerida  of the category 15 kilograms, recorded on the market Mercolerida  during the week preceding the delivery of piglets to the competent authorities. The aid provided for in Article 1(4) at farm gate, for piglets weighing 16 kilograms or more but less than 25 kilograms on average per batch, is calculated on the basis of the price per kilogram for piglets of Lerida  of the category 20 kilograms Selecta  recorded on the market of Segovia during the week preceding the delivery of the piglets to the competent authorities. For piglets weighing 25 kilograms or more on average per batch, the aid cannot be higher than the aid fixed pursuant to the second paragraph for piglets weighing 25 kilograms on average. 5. For fattening pigs, referred to in Article 1(1), weighing more than 110 kilograms on average, the aid cannot be higher than the aid fixed pursunt to para- graph 1 for fattening pigs weighing 110 kilograms on average. However, this provision does not apply from 6 February to 15 March 1998, to pigs for fattening from the zones provided for in Annex II, located in the provinces of Segovia, Madrid and Toledo. (*) OJ L 347, 28. 11. 1989, p. 20. (**) OJ L 203, 15. 7. 1989, p. 23.; 3. Article 6 is replaced by the following: Article 6 The competent Spanish authorities shall send the Commission each Wednesday the following informa- tion concerning the previous week:  number and total weight of:  pigs for fattening delivered,  Iberian pigs for fattening delivered,  cull sows delivered,  piglets delivered,  aids provided for in Article 4:  paragraph one, first subparagraph,  paragraph two, first subparagraph,  paragraph 4, first and second subparagraphs.; 4. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 18 February 1998. ¬ ¬EN Official Journal of the European CommunitiesL 63/14 4. 3. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1998. For the Commission Franz FISCHLER Member of the Commission ANNEX ANNEX I Maximum total number of animals from 6 May 1997: Fattening pigs 590 000 head Piglets 140 000 head Cull sows 8 000 head Fattening pigs of the breed Iberian pig  6 000 head